NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LARRY D. PITTS,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Respom:len,t-Appellee.
2011_7109 `
Appea1 from the United States Court of Appea1s for
Veterans Claims in case no. 09-0280, Judge lawrence B.
Hage1.
ON MOTION
ORDER
Larry D. Pitts moves for leave to file a reply to Re-
spondent’s opposition to C1aimant’s motion for a remand
and for a 31 day eXtenSion, until July 31, 2011, to file the
reply
IT IS ORDERED THATC
The motions are m0ot.

P1TTs v. ;ovA 2
FoR THE CoURT
JU|- 2 1 2011 /s/ J an Horbaly
Date Jan H0rba1y
- C1erk
cc: Larry D. PittS
Nicho1as Jabbour, Esq.
321 ss c0unf"'ED
- OF AFPEALS FOR
THE'FEDERAL CIRCUlT
JUL 21 2011
JAN H;0RBALY
CLERK